Barnes, Judge,
concurring specially.
Although I concur fully in Division 1 and in the judgment, and I believe that the error addressed in Division 2 may well be harmless for other reasons, I cannot concur in the analysis expressed in Division 2. The hospital authority designated Herron as its representative to be deposed under OCGA § 9-11-30 (b) (6). As such, Herron was to “testify as to matters known or reasonably available to the organization.” Id. Having designated Herron as its representative, the hospital authority cannot now be allowed to disclaim Herron’s knowledge of the facts of the case. Accordingly, I must specially concur.